Exhibit 10.2(a)

CYTEC INDUSTRIES INC.

1993 STOCK AWARD AND INCENTIVE PLAN

As Amended & Readopted 1/27/97 & 5/12/97

and as Further Amended on 4/11/02

and as Further Amended & Readopted on 1/21/03 & 4/17/03

and as Further Amended on 10/16/03, 1/01/06 & 12/07/06

and as Further Amended & Readopted on 1/30/08 & 4/17/08

and as Further Amended & Readopted on 1/27/11 & 4/21/11

and as Further Amended Effective as of 1/01/12

and as Further Amended & Readopted on 1/31/12 and 4/19/12

and as Further Amended Effective as of 9/17/14

1. Purpose; Types of Awards; Construction.

The purpose of the 1993 Stock Award and Incentive Plan of Cytec Industries Inc.,
as amended (the “Plan”), is to afford an incentive to selected employees,
prospective employees, non-employee Directors and independent contractors of
Cytec Industries Inc. (the “Company”), or any Subsidiary or Affiliate which now
exists or hereafter is organized or acquired, to acquire a proprietary interest
in the Company, to continue as, or become, employees, directors, or independent
contractors, as the case may be, to increase their efforts on behalf of the
Company and to promote the success of the Company’s business. Pursuant to
Section 6 of the Plan, there may be granted Stock Options, stock appreciation
rights and limited stock appreciation rights (either in connection with options
granted under the Plan or independently of options), restricted stock,
restricted stock units, interest equivalents, dividend equivalents, deferred
cash awards, deferred stock awards, and other stock-based or cash-based awards.

The Plan is amended and restated effective as of September 17, 2014. The Plan,
as amended and restated, is intended to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the regulations thereunder and
related guidance issued by the Internal Revenue Service (“IRS”).

2. Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Affiliate” means any entity if, at the time of granting of an Award,
(i) the Company, directly or indirectly, owns at least 20% of the combined
voting power of all classes of stock of such entity or at least 20% of the
ownership interests in such entity or (ii) such entity, directly or indirectly,
owns at least 20% of the combined voting power of all classes of stock of the
Company.

(b) “Award” means any Option, SAR (including a Limited SAR), Restricted Stock,
Restricted Stock Unit, Interest Equivalent, Dividend Equivalent, Deferred Cash
Award, Deferred Stock Award, Director’s Restricted Stock, or Other Stock-Based
Award or other Cash-Based Award granted under the Plan.

(c) “Award Agreement” means any written agreement, contract, grant letter,
resolution of the Committee, or other instrument, document or resolution
evidencing an Award.

(d) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Grantee in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under the
Plan upon his or her death, or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.

(e) “Board” means the Board of Directors of the Company.

(f) “Cause” shall mean (i) the willful and continued failure by a Grantee
substantially to perform such Grantee’s duties with the Company or its
Subsidiary or Affiliates (other than such failure resulting from Grantee’s
incapacity due to physical or mental illness), after a demand for substantial
performance is delivered to the Grantee by the Company or its Subsidiary or
Affiliate which specifically identifies the manner in which the Company or its
Subsidiary or Affiliate believes that the Grantee has not substantially
performed such Grantee’s duties, or (ii) the willful engaging by the Grantee in
conduct demonstrably injurious to the Company or its Subsidiary or Affiliate.
For purposes of the definition, no act, or failure to act, on the part of the
Grantee shall be considered “willful” unless done, or omitted to be done, by
such Grantee without reasonable belief that such Grantee’s action or omission
was in the best interest of the Company or its Subsidiary or Affiliate and was
lawful.



--------------------------------------------------------------------------------

(g) “Change in Control” means:

(i) For Awards that were vested on or before December 31, 2004, “Change in
Control” means a change in control of the Company which will be deemed to have
occurred if:

(A) Any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (1) the Company, (2) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, or (3) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding voting securities;
or

(B) During any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (A), (C), or (D) of this Section 2(f))
whose election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority thereof; or

(C) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving or
parent entity) 50% or more of the combined voting power of the voting securities
of the Company or such surviving or parent entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquired 50% or more of the combined voting
power of the Company’s then outstanding securities; or

(D) The stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

(ii) For Awards granted before January 1, 2012, and not vested as of
December 31, 2004, a “Change in Control” shall be deemed to occur on the date
upon which one of the following events occurs:

(A) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

(B) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or

(C) A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not recommended by a majority of the
members of the Board prior to the date of the appointment or election; or

(D) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition.

(iii) For Awards granted on or after January 1, 2012, a “Change in Control”
shall be deemed to occur on the date upon which one of the following events
occurs:

(A) Any one person, or more than one person acting as a group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of either the total fair market value or
total voting power of the stock of the Company; or

(B) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company; or

(C) A majority of members of the Board is replaced during any 12-month period by
directors whose appointment or election is not recommended by a majority of the
members of the Board prior to the date of the appointment or election; or



--------------------------------------------------------------------------------

(D) Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 60% of the total gross fair market
value of all of the assets of the Company immediately prior to such acquisition
acquisitions.

(h) “Change in Control Price” means the higher of (i) the highest price per
share paid in any transaction constituting a Change in Control or (ii) the
highest Fair Market Value per share at any time during the 60-day period
preceding or following a Change in Control.

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(j) “Committee” means the committee consisting solely of directors who qualify
as “non-employee directors” within the meaning of Rule 16b-3 and as “outside
directors” within the meaning of Section 162(m) of the Code who are appointed by
the Board to administer the Plan.

(k) “Common Stock Account” means the common stock account established in the
name of a Grantee, as specified in Section 6(i) of the Plan.

(l) “Company” means Cytec Industries Inc., a corporation organized under the
laws of the State of Delaware, or any successor corporation.

(m) “Deferred Cash Account” means the deferred cash account established in the
name of a Grantee, as specified in Section 6(i) of the Plan.

(n) “Deferred Cash Award” means any Award of cash made pursuant to Section 6(i)
of the Plan which is to be credited to a Deferred Cash Account and paid in the
future.

(o) “Deferred Stock Award” means any Award of Stock made pursuant to
Section 6(h) of the Plan which is to be credited to a Common Stock Account and
paid in the future.

(p) “Disability” means that a Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

(q) “Dividend Equivalent” means a right, granted to a Grantee under Section 6(h)
of the Plan, to receive cash, Stock, or other property equal in value to
dividends paid with respect to a specified number of shares of Stock. Dividend
Equivalents may be awarded on a free-standing basis or in connection with
another Award, and may be paid currently or on a deferred basis. Dividend
Equivalents may not be granted in tandem with an Option, an SAR or a Limited
SAR.

(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings and cases.

(s) “Fair Market Value” means, with respect to Stock or other property, the fair
market value of such Stock or other property determined by such methods or
procedures as shall be established (except as provided below) from time to time
by the Committee in its sole discretion. Unless otherwise determined by the
Committee, the per share Fair Market Value of Stock as of any date after
December 7, 2006 shall mean (i) the closing sales price per share of Stock on
the national securities exchange on which the Stock is principally traded on
that date (or, if there is no such sale on such exchange on that date, on the
last preceding date on which there was a sale of such Stock on such exchange),
or (ii) if the shares of Stock are then traded in an over-the-counter market,
the average of the closing bid and asked prices for the shares of Stock in such
over-the-counter market on that date (or, if there is not such sale of such
Stock in such over-the-counter market on that date, on the last preceding date
on which there was a sale of such Stock in such market), or (iii) if the shares
of Stock are not then listed on a national securities exchange or traded in an
over-the counter market, such value as the Committee, in its sole discretion,
shall determine. For purposes of Sections 8 and 9, only, of this Plan, the per
share Fair Market Value of Stock as of any date after December 7, 2006 shall
mean (i) the closing sales price per share of Stock on the national securities
exchange on which the Stock is principally traded, on that date (or, if there is
no such sale on such exchange on that date, on the last preceding date on which
there was a sale of such Stock on such exchange), or (ii) if the shares of Stock
are then traded in an over-the-counter market, the average of the closing bid
and asked prices for the shares of Stock in such over-the-counter market on that
date (or, if there is not such sale of such Stock in such over-the-counter
market on that date, on the last preceding date on which there was a sale of
such Stock in such market).

(t) ) “Good Reason” means:

(i) A reduction in the base salary of the Grantee as the same may be increased
from time to time;

(ii) A failure to pay to any Grantee any portion of such Grantee’s current or
deferred compensation within seven days after the date such compensation is due;

(iii) Requiring such Grantee to be based at another location not within 50 miles
of such location where such Grantee was regularly employed immediately prior to
the Change in Control except for required travel on business to an extent
substantially consistent with such Grantee’s duties and responsibilities, or in
the event of consent to any such relocation of the



--------------------------------------------------------------------------------

base location of a Grantee, the failure to pay (or provide reimbursement for)
all expenses of such Grantee incurred relating to a change of principal
residence in accordance with the applicable personnel policies of the Company in
effect immediately prior to the Change in Control;

(iv) The failure to continue in effect any material benefit or compensation plan
which Grantee was participating in immediately prior to the Change in Control or
materially reduce Grantee’s benefits under such plans, or the failure to fund
any “rabbi trust” created for the payment of any of the foregoing benefits,
when, and to the extent, required by the terms of any such trust, unless such
action is required pursuant to law or unless substantially similar benefits are
continued in the aggregate under other plans, programs or arrangements; or

(v) For any purported termination of Grantee’s employment which is not effected
pursuant to a Notice of Termination.

(u) “Grantee” means a person who, (i) as an employee, prospective employee or
independent contractor of the Company, a Subsidiary or an Affiliate, or (ii) as
a Non-Employee Director of the Company, has been granted an Award under the
Plan.

(v) “Interest Equivalent” means a right granted to a Grantee under Section 6(h)
of the Plan to receive cash, which may be deferred or paid currently, equal to
the interest which would be earned on a specified amount of money, including
money deferred in a Deferred Cash Account. Interest Equivalents may be awarded
on a free-standing basis or in connection with another Award, and may be paid
currently or on a deferred basis. Unless the Committee otherwise provides to the
contrary or except as otherwise provided in the Plan, Interest Equivalents paid
on a deferred basis will be compounded on a quarterly basis.

(w) “ISO” means any Option intended to be, and designated as, an incentive stock
option within the meaning of Section 422 of the Code.

(x) “Limited SAR” means a right granted pursuant to Section 6(c) of the Plan
which shall, in general, be automatically exercised for cash upon a Change in
Control.

(y) “Non-Employee Director” means a member of the Board who is not an employee
of the Company, a Subsidiary or Affiliate.

(z) “Notice of Termination” means a notice which indicates the specific basis
for termination of employment relied upon and shall set forth in reasonable
detail the facts and circumstances claimed to provide such basis. The Notice of
Termination shall also include the date of termination.

(aa) “NQSO” means any Option that is designated as a nonqualified stock option.

(bb) “Option” means a right, granted to a Grantee under Section 6(b) of the Plan
or Section 8 of the Plan, to purchase shares of Stock.

(cc) “Other Cash-Based Award” means cash awarded under Section 6(j) of the Plan,
including cash awarded as a bonus or upon the attainment of specified
performance criteria or otherwise as permitted under the Plan.

(dd) “Other Stock-Based Award” means a right or other interest granted to a
Grantee under Section 6(j) of the Plan that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Stock, including, but not limited to (1) unrestricted Stock awarded as a
bonus or upon the attainment of specified performance criteria or otherwise as
permitted under the Plan, and (2) a right granted to a Grantee to acquire Stock
from the Company for cash and/or a promissory note containing terms and
conditions prescribed by the Committee.

(ee) “Performance Goals” shall have the meaning specified in Section 6A(c) of
the Plan.

(ff) “Performance Measures” means the performance measures set forth as Exhibit
A to the Plan, as provided in Section 6A(c) of the Plan.

(gg) “Plan” means this Cytec Industries Inc. 1993 Stock Award and Incentive
Plan, as amended from time to time.

(hh) “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6(e) of the Plan, including Stock that may be designated as performance
stock, that may be subject to certain restrictions and to a risk of forfeiture.

(ii) “Restricted Stock Unit” means a right granted to a Grantee under
Section 6(f) of the Plan to receive Stock or cash at the end of a specified
deferral period, which right may be conditioned on the satisfaction of specified
performance or other criteria.

(jj) “Rule 16b-3” means Rule 16b-3, as from time to time in effect, promulgated
by the Securities and Exchange Commission under Section 16 of the Exchange Act,
including any successor to such Rule.

(kk) “Stock” means shares of the common stock, par value $.01 per share, of the
Company.

(ll) “SAR” or “Stock Appreciation Right” means the right, granted to a Grantee
under Section 6(c) of the Plan, to be paid an amount measured by the
appreciation in the Fair Market Value of Stock from the date of grant to the
date of exercise of the right, with payment to be made in cash, Stock, or
property as specified in the Award or determined by the Committee.

(mm) “Subsidiary” means any entity in an unbroken chain of entities beginning
with the Company if, at the time of granting of an Award, each of the entities
(other than the last entity in the unbroken chain) owns stock or other indicia
of ownership possessing 50% or more of the total combined voting power of all
classes of stock or other indicia of ownership in one of the other entities in
the chain.



--------------------------------------------------------------------------------

(nn) “Unforeseeable Financial Emergency” shall mean a severe financial hardship
to the Grantee resulting from:

(i) A sudden and unexpected illness or accident of the Grantee or of his or her
spouse, Beneficiary or dependent (as defined in Section 152(a) of the Code);

(ii) The loss of a Grantee’s property due to casualty (including the need to
rebuild a home following damage to a home not otherwise covered by insurance,
for example, not as a result of a natural disaster);

(iii) Imminent foreclosure of or eviction from the Grantee’s primary residence;

(iv) The need to pay for medical expenses, including non-refundable deductibles,
as well as for the costs of prescription drug medication;

(v) The need to pay for the funeral expenses of the Grantee’s spouse,
Beneficiary or dependent (as defined in Section 152(a) of the Code); or

(vi) Other similar or extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Grantee.

Whether a Grantee has an Unforeseeable Financial Emergency shall be determined
in the sole discretion of the Committee.

3. Administration.

The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan (including the preceding sentence), to administer the
Plan and to exercise all the powers and authorities either specifically granted
to it under the Plan or necessary or advisable in the administration of the
Plan, including, without limitation, the authority to grant Awards; to determine
the persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award; to certify as to the extent to which
any performance criteria have been attained; and to determine whether, to what
extent, and under what circumstances an Award may be settled, canceled,
forfeited, exchanged, or surrendered; to make adjustments in the terms and
conditions of, and the criteria and performance objectives (if any) included in,
Awards in recognition of unusual or non-recurring events affecting the Company
or any Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles; to designate Affiliates; to construe and
interpret the Plan and any Award; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of the
Award Agreements (which need not be identical for each Grantee); and to make all
other determinations deemed necessary or advisable for the administration of the
Plan.

The Committee may appoint a chairman and a secretary and may make such rules and
regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. All decisions,
determinations and interpretations of the Committee shall be final and binding
on all persons, including the Company, and any Subsidiary, Affiliate or Grantee
(or any person claiming any rights under the Plan from or through any Grantee)
and any stockholder. The Committee may delegate to one or more of its members or
to one or more agents such administrative duties as it may deem advisable, and
the Committee or any person to whom it has delegated duties as aforesaid may
employ one or more persons to render advice with respect to any responsibility
the Committee or such person may have under the Plan. The Committee may, upon
such terms and conditions and with such limitations as it deems appropriate,
delegate to the Chief Executive Officer, any Committee of the Board of Directors
or the Executive Leadership Team authority to make Awards (and to determine the
terms of such Awards) to persons who are not officers of the Company (assistant
officers not being considered officers for such purpose).

No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

4. Eligibility.

Awards may be granted to selected employees and independent contractors of the
Company and its present or future Subsidiaries and Affiliates, in the discretion
of the Committee. In determining the persons to whom Awards shall be granted and
the type of any Award (including the number of shares to be covered by such
Award), the Committee shall take into account such factors as the Committee
shall deem relevant in connection with accomplishing the purposes of the Plan.
Awards to Non-Employee Directors shall be solely in the form of NQSOs and
Restricted Stock, which shall be subject to the provisions of Section 8 and 9 of
the Plan, and in Deferred Stock Awards pursuant to Section 6(i)(v) of the Plan.

5. Stock Subject to the Plan.

The maximum number of shares of Stock reserved for the grant of Awards under the
Plan shall be 39,800,000, subject to adjustment as provided herein. Originally,
4,300,000 shares of Stock were reserved for the grant of Awards under the Plan.
After the



--------------------------------------------------------------------------------

July 1996 three-for-one stock split, this increased to 12,900,000 and was
further increased to 14,700,000 after amendments to the Plan were approved by
the Board on January 21, 2003 and by the shareholders on April 17, 2003. This
number was further increased to 17,900,000 after amendments to the Plan were
approved by the Board on January 30, 2008 and by the shareholders on April 17,
2008. This number was further increased to 19,900,000 after amendments to the
Plan were approved by the Board on January 31, 2012 and by the shareholders on
April 19, 2012. After the September 2014 two-for-one stock split, this increased
to 39,800,000. In order to determine the number of shares of Stock remaining
available under the Plan after giving effect to the aforementioned stock splits,
each of the following events occurring on or prior to the July 2, 1996 record
date of the three-for-one stock split (or the July 23, 1996 distribution date in
the case of Option exercises) shall be deemed to involve three times the number
of shares of Stock that were actually involved and each of the following events
occurring on or prior to the September 2, 2014 record date of the two-for-stock
split (or the September 17, 2014 distribution date in the case of Option and
Stock Appreciation Right exercises or payout dates of Restricted Stock Units or
Deferred Stock Awards) shall be deemed to involve two times the number of shares
of Stock that were actually involved (or were deemed involved after the earlier
three-for-one adjustment in connection with the July 23, 1993 three-for-one
stock split): (x) grants, exercises and forfeitures of Options, Stock
Appreciation Rights; (y) grants, vesting and forfeitures of Restricted Stock
(including performance stock and Director’s Restricted Stock) and Restricted
Stock Units; and (z) grants and forfeitures of Deferred Stock Awards.

The shares reserved for Awards under the Plan may, in whole or in part, be
authorized but unissued shares or shares that shall have been or may be
reacquired by the Company in the open market, in private transactions or
otherwise. If any shares subject to an Award are forfeited, canceled, exchanged
or surrendered or if an Award otherwise terminates or expires without a
distribution of shares to the Grantee, the shares of stock with respect to such
Award shall, to the extent of any such forfeiture, cancellation, exchange,
surrender, termination or expiration, again be available for Awards under the
Plan; provided that, in the case of forfeiture, cancellation, exchange or
surrender of shares of Restricted Stock or Restricted Stock Units with respect
to which dividends or Dividend Equivalents have been paid or accrued, the number
of shares with respect to such Awards shall not be available for Awards
hereunder unless, in the case of shares with respect to which dividends or
Dividend Equivalents were accrued but unpaid, or in the case of shares with
respect to which a stock split in the form of a stock dividend was paid, such
dividends and Dividend Equivalents are also forfeited, canceled, exchanged or
surrendered. Upon the exercise of any Award granted in tandem with any other
Awards or Awards, such related Award or Awards shall be canceled to the extent
of the number of shares of Stock as to which the Award is exercised and,
notwithstanding the foregoing, such number of shares shall no longer be
available for Awards under the Plan.

Each Award of a share pursuant to Section 6(e), 6(f), 6(g), 6(h), 6(i) and 6(j)
of this Plan made between February 1, 2008 and December 31, 2011, inclusive of
such dates, shall reduce the number of shares reserved for Award under this Plan
by 2.4 shares, provided that if any such shares subject to an Award pursuant to
Section 6(e), 6(f), 6(g), 6(h), 6(i) or 6(j) of this Plan are forfeited,
canceled, exchanged, surrendered, terminated or expire without a distribution of
shares to the Grantee, 2.4 shares shall again be available for Awards under the
Plan for each share so forfeited, canceled, exchanged, surrendered, terminated
or expired.

Each Award of a share pursuant to Section 6(e), 6(f), 6(g), 6(h), 6(i) and 6(j)
of this Plan made on or after January 1, 2012 shall reduce the number of shares
reserved for Award under this Plan by 1.68 shares, provided that if any such
shares subject to an Award pursuant to Section 6(e), 6(f), 6(g), 6(h), 6(i) or
6(j) of this Plan are forfeited, canceled, exchanged, surrendered, terminated or
expire without a distribution of shares to the Grantee, 1.68 shares shall again
be available for Awards under the Plan for each share so forfeited, canceled,
exchanged, surrendered, terminated or expired.

Each Award of an SAR pursuant to Section 6(c) of this Plan made after January 1,
2006 shall reduce the number of shares reserved for Award under this Plan by one
share, provided that if any SARs granted pursuant to Section 6(c) of this Plan
are forfeited, canceled, exchanged, surrendered, terminated or expire without a
distribution of shares to the Grantee, one share shall again be available for
Awards under the Plan for each share so forfeited, canceled, exchanged,
surrendered, terminated or expired.

In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spinoff, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock which may thereafter be issued in
connection with Awards, (ii) the number and kind of shares of Stock issued or
issuable in respect of outstanding Awards, and (iii) the exercise price, grant
price, or purchase price relating to any Award; provided, that in the case of
Awards under Sections 8 and 9 of the Plan, equitable changes or adjustments of
the types specified in clauses (i), (ii) and (iii) above shall be made. In the
event that any change or adjustment results from a Change in Control event, the
Committee existing immediately prior to such Change of Control event must
approve the change or adjustment with respect to any Awards made prior to the
Change in Control event. Any changes or adjustments by the Committee under this
Section 5 of the Plan shall be made in accordance with Section 409A of the Code
and the regulations thereunder.

6. Specific Terms of Awards.

(a) General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Subsidiary or Affiliate
upon the grant, maturation, or exercise of an Award may be made in such forms as
the Committee shall determine at the date of grant or thereafter,



--------------------------------------------------------------------------------

including, without limitation, cash, Stock, or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis. The
Committee may make rules relating to installment or deferred payments with
respect to Awards, including the rate of interest to be credited with respect to
such payments. In addition to the foregoing, the Committee may impose on any
Award or the exercise thereof, at the date of grant or thereafter, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine. The authority given to the Committee
under this Section 6 of the Plan is, however, subject to Section 6A of this Plan
in the case of Awards to Officers as defined in Section 6A of the Plan.

(b) Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

(i) Type of Award. The Award Agreement evidencing the grant of an Option under
the Plan shall designate the Option as an NQSO. No ISO may be granted under this
Plan.

(ii) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be not less than the Fair Market Value of a share on the date of
the grant of such Option; provided that in no event shall the exercise price for
the purchase of shares be less than par value. The exercise price for Stock
subject to an Option may be paid in cash or (if so permitted by the Committee or
if so provided in the Award Agreement) by an exchange of Stock previously owned
by the Grantee, or a combination of both, in an amount having a combined value
equal to such exercise price. A Grantee may also elect to pay all or a portion
of the aggregate exercise price by having shares of Stock with a Fair Market
Value on the date of exercise equal to the aggregate exercise price (i) withheld
by the Company, if so permitted by the Committee or so provided in the Award
Agreement, or (ii) sold by a broker-dealer under circumstances meeting the
requirements of 12 C.F.R. §220 or any successor thereof.

(iii) Term and Exercisability of Options. The date of Option grant shall be the
date on which the Option is approved by the Committee, provided that the
Committee may determine that the Option shall be granted effective as of a
specified date in the future, in which case such specified future date shall be
considered the day on which such Option is granted. In the case of Options
granted by the CEO, a different Committee of the Board or the Executive
Leadership Team pursuant to Section 3 of the Plan, the references in the
preceding sentence to the Committee shall be deemed to be references to the CEO,
such different Committee of the Board or the Executive Leadership Team as the
case may be. Options shall be exercisable over the exercise period (which shall
not exceed ten years from the date of grant), at such times and upon such
conditions as the Committee may determine, as reflected in the Award Agreement;
provided that, the Committee shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate. An Option may be
exercised to the extent of any or all full shares of Stock as to which the
Option has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent.

(iv) Termination of Employment, etc. An Option may not be exercised unless the
Grantee is then in the employ of, or then maintains an independent contractor
relationship with, the Company or a Subsidiary or an Affiliate (or a company or
a parent or subsidiary company of such company issuing or assuming the Option in
a transaction to which Section 424(a) of the Code applies), and unless the
Grantee has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the Option (or, in the case of a
Grantee who on the date of grant was a “prospective employee,” since the date of
first becoming an employee); provided that, the Award Agreement may contain
provisions extending the exercisability of Options to a date not later than the
expiration date of such Option.

(v) Maximum Number of Shares. Options may not be granted hereunder to any one
person in any ten-year period in an amount greater than fifteen (15%) percent of
the total number of shares of Stock originally available for grant of Awards
under this Plan (i.e. not more than 15% of 25,800,000 after giving effect to the
stock splits; and for purposes of calculating this 15% figure, Options granted
to any Grantee prior to July 23, 1996 shall be deemed to have been tripled and
Options granted to any Grantee prior to September 17, 2014 (including the
previously deemed tripled Options) shall be deemed to have been doubled..

(vi) Other Provisions. Options may be subject to such other conditions
including, but not limited to, restrictions on transferability of the shares
acquired upon exercise of such Options, as the Committee may prescribe in its
discretion.

(c) SARs and Limited SARs. The Committee is authorized to grant SARs and Limited
SARs to Grantees on the following terms and conditions:

(i) In General. Unless the Committee determines otherwise, an SAR or a Limited
SAR granted in tandem with an NQSO may be granted at the time of grant of the
related NQSO or at any time thereafter and shall be exercisable only to the
extent the underlying NQSO is exercisable.

(ii) SARs. An SAR shall confer on the Grantee a right to receive with respect to
each share subject thereto, upon exercise thereof, the excess of (1) the Fair
Market Value of one share of Stock on the date of exercise over (2) the grant
price of the SAR (which in the case of an SAR granted in tandem with an Option
shall be equal to the exercise price of the underlying Option, and which in the
case of any other SAR shall be such price as the Committee may determine, but
which may not be less than the fair market value as of the date of grant).

(iii) Term and Exercisability of SARs. The date of an SAR grant shall be the
date on which the SAR is approved by the Committee, provided that the Committee
may determine that an SAR shall be granted effective as of a specified date in
the future, in which case such specified future date shall be considered the day
on which such SAR is granted. In the case of SARs



--------------------------------------------------------------------------------

granted by the CEO, a different Committee of the Board or the Executive
Leadership Team pursuant to Section 3 of the Plan, the references in the
preceding sentence to the Committee shall be deemed to be references to the CEO,
such different Committee of the Board or the Executive Leadership Team as the
case may be. SARs shall be exercisable over the exercise period (which shall not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Agreement; provided
that, the Committee shall have the authority to accelerate the exercisability of
any outstanding SAR at such time and under such circumstances as it, in its sole
discretion, deems appropriate. An SAR may be exercised to the extent as to which
it has become exercisable, by giving written notice of such exercise to the
Committee or its designated agent.

(iv) Termination of Employment, etc. An SAR may not be exercised unless the
Grantee is then in the employ of, or then maintains an independent contractor
relationship with, the Company or a Subsidiary or an Affiliate (or a company or
a parent or subsidiary company of such company issuing or assuming the SAR in a
transaction to which Section 424(a) of the Code applies), and unless the Grantee
has remained continuously so employed, or continuously maintained such
relationship, since the date of grant of the SAR (or, in the case of a Grantee
who on the date of grant was a “prospective employee,” since the date of first
becoming an employee); provided that , the Award Agreement may contain
provisions extending the exercisability of SARs to a date not later than the
expiration date of such SAR.

(v) Other Provisions. SARs may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Committee may prescribe in its discretion.

(vi) Limited SARs. A Limited SAR shall confer on the Grantee a right to receive
with respect to each share subject thereto, automatically upon the occurrence of
a Change in Control, an amount equal to the excess of (1) the Change in Control
Price over (2) the grant price of the Limited SAR (which in the case of a
Limited SAR granted in tandem with an Option shall be equal to the exercise
price of the underlying Option, and which in the case of any other Limited SAR
shall be such price as the Committee determines, but which may not be less than
the fair market value as of the date of grant).

(d) Repricing or substitution of Options and SARs. Except in connection with a
corporate transaction involving the Company (including, without limitation, any
stock dividend, stock split, extraordinary cash dividend, recapitalization,
reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended to
reduce the exercise price of outstanding Options, SARs or Limited SARs or cancel
outstanding Options, SARS or Limited SARs in exchange or in substitution for
cash, other awards or Options, SARs or Limited SARs with an exercise price that
is less than the exercise price of the original Options, SARs or Limited SARs
without stockholder approval.”

(e) Restricted Stock. The Committee is authorized to grant Restricted Stock
(which may be designated as “performance stock”) to Grantees on the following
terms and conditions:

(i) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. Except to the extent
restricted under the Award Agreement relating to the Restricted Stock, a Grantee
granted Restricted Stock shall have all of the rights of a stockholder
including, without limitation, the right to vote Restricted Stock and the right
to receive dividends thereon.

(ii) Forfeiture. Upon termination of employment or termination of the
independent contractor relationship during the applicable restriction period,
Restricted Stock and any accrued but unpaid dividends or Dividend Equivalents
that are at that time subject to restrictions shall be forfeited; provided that
, the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Restricted Stock will be waived in whole or in part in the event of
terminations resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock.

(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and/or the
Company shall retain physical possession of the certificate.

(iv) Dividends. Dividends paid on Restricted Stock shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Committee, in cash or in shares of unrestricted Stock having a Fair Market Value
equal to the amount of such dividends. Stock distributed in connection with a
stock split or stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.

(f) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

(i) Award and Restrictions. Delivery of Stock or cash, as determined by the
Committee, will occur upon expiration of the deferral period specified for
Restricted Stock Units by the Committee. In addition, Restricted Stock Units
shall be subject to such restrictions as the Committee may impose, at the date
of grant or thereafter, which restrictions may lapse at the expiration of the
deferral period or at earlier or later specified times, separately or in
combination, in installments or otherwise, as the Committee may determine.



--------------------------------------------------------------------------------

(ii) Forfeiture. Upon termination of employment or termination of the
independent contractor relationship during the applicable deferral period or
portion thereof to which forfeiture conditions apply, or upon failure to satisfy
any other conditions precedent to the delivery of Stock or cash to which such
Restricted Stock Units relate, all Restricted Stock Units that are then subject
to deferral or restriction shall be forfeited; provided that , the Committee may
provide, by rule or regulation or in any Award Agreement, or may determine in
any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock Units will be waived in whole or in part in the event of
termination resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock Units.

(g) Stock Awards in Lieu of Cash Awards. The Committee is authorized to grant
Stock as a bonus, or to grant other Awards, in lieu of Company commitments to
pay cash under other plans or compensatory arrangements. Stock or Awards granted
hereunder shall have such other terms as shall be determined by the Committee.

(h) Dividend Equivalents and Interest Equivalents. The Committee is authorized
to grant Dividend Equivalents and Interest Equivalents to Grantees, provided
that in no event may Dividend Equivalents or Interest Equivalents be granted in
tandem with an Option, an SAR or a Limited SAR.

(i) The Committee may provide, at the date of grant or thereafter, that Dividend
Equivalents and/or Interest Equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Stock or
deferred cash, as the case may be, or other investment vehicles as the Committee
may specify, provided that Dividend Equivalents or Interest Equivalents (other
than freestanding Dividend Equivalents or Interest Equivalents) shall be subject
to all conditions and restrictions of the underlying Awards to which they
relate.

(ii) Interest Equivalents shall be computed at a market-based rate which, unless
the Committee otherwise determines, shall be compounded quarterly at an annual
rate equal to the annual rate on the last day of the calendar quarter of 10-year
U.S. Treasury Notes plus 1% per annum.

(i) Deferred Stock Awards and Deferred Cash Awards. The Committee is authorized
to grant Deferred Stock Awards and Deferred Cash Awards, including, but not
limited to, Deferred Stock Awards in lieu of directors retainer fees, subject to
the following terms and conditions:

(i) The Committee shall establish, in the name of each Grantee receiving a
Deferred Stock Award, a Common Stock Account to which the Deferred Stock Award,
and any Dividend Equivalents thereon (unless paid currently in the discretion of
the Committee), will be credited. The Company shall not be under any obligation
to acquire the Stock to pay a Deferred Stock Award (or Dividend Equivalent) at
any time prior to the date on which such payment shall be due. The Committee
shall establish, in the name of each Grantee receiving a Deferred Cash Award, a
Deferred Cash Account to which the Deferred Cash Award, and any Interest
Equivalents thereon (unless paid currently in the discretion of the Committee),
will be credited.

(ii) The number of equivalent shares of Stock credited to a Common Stock Account
shall accrue Dividend Equivalents on such shares, as if actual shares of Stock
had been issued, from the date the Deferred Stock is credited to the Common
Stock Account to and including the date on which the amount credited to the
Common Stock Account is deemed to have been paid. Such Dividend Equivalents will
be credited to the Common Stock Account as additional equivalent shares of
Stock. In the case of a stock dividend, the number of shares to be credited
shall be the number of shares of stock that would have been issued on the
equivalent number of shares of Stock in the Common Stock Account. In other
cases, the number of equivalent shares (including fractional shares) to be so
credited will be determined by dividing the Dividend Equivalents by the Fair
Market Value of the Stock for the day on which the related dividend is paid. If
any dividend is paid on the Stock of the Company, other than in cash or Stock,
the Committee shall conclusively determine the Fair Market Value in cash of such
dividend.

(iii) The amount of Deferred Cash credited to a Deferred Cash Account shall
accrue Interest Equivalents from the date the Deferred Cash is credited to the
Deferred Cash Account to and including the date on which the amount credited to
the Deferred Cash Account is deemed to have been paid. Such Interest Equivalents
will be credited to the Deferred Cash Account as additional cash which shall, in
turn, accrue further Interest Equivalents. Interest Equivalents will be
credited, as of the last day of each calendar quarter on the average daily
balance of deferred cash in said account during said quarter. If any Deferred
Cash is disbursed to a Grantee or a Beneficiary on a date other than the last
day of a calendar quarter, Interest Equivalents (properly prorated for the
partial quarter) shall be credited on the Deferred Cash so disbursed for the
partial calendar quarter, but shall be computed based on the interest rate in
effect on the business day next preceding the date of disbursement.

(iv) Payments from Common Stock and Deferred Cash Accounts.

A(1). Except as provided below, for Awards that were vested on or before
December 31, 2004, payment of the total amount credited to a Grantee’s Common
Stock Account or Deferred Cash Account, as the case may be, shall be made to
him, or, in case of his death prior to the commencement of payments on account
of such total amount, to his Beneficiary, at the Grantee’s election made in
accordance with the last two sentences of this paragraph A(l) in sixty
(60) quarterly installments or (ii) in five annual installments or (iii) in a
single lump sum, commencing the first day of the calendar



--------------------------------------------------------------------------------

quarter, or as soon thereafter as practicable, following the date on which he
ceases, by reason of death or otherwise, to be an employee or a director. The
amount of each payment shall be the amount credited to such account multiplied
by a factor, the numerator of which is one (1) and the denominator of which is
the number of installments remaining to be paid. If the aggregate number of
shares credited to a Common Stock Account shall not be divisible into whole
shares by the applicable number of installments, each installment except the
last shall consist of the nearest number of whole shares into which such
aggregate number of shares shall be divisible by the applicable number of
installments. The last installment shall consist of the total amount of whole
shares of remaining Deferred Stock credited to such account and any fractional
share shall be paid in cash. The Secretary to the Committee shall solicit an
installment election from each recipient of a Deferred Stock Award or a Deferred
Cash Award who is not yet receiving distributions under this Section 6(i)(iv) by
December 1, 2003. Persons who receive their first Deferred Stock or Deferred
Cash Award after that date shall make an installment election within the thirty
day period after they first receive such an Award. Any recipient of such an
Award may change his installment election up until the twelve month period
preceding the date of his termination or retirement as an employee or director.
Changes made during the twelve month period preceding termination or retirement
will be ignored.

A(2). Except as provided below, for Awards granted on or after January 1, 2005,
and Awards that were granted before, but not vested as of December 31, 2004,
payment of the total amount credited to a Grantee’s Common Stock Account or
Deferred Cash Account, as the case may be, shall be made to him, or, in case of
his death prior to the commencement of payments on account of such total amount,
to his Beneficiary, at the Grantee’s election made in accordance with the terms
of this Section 6(i)(iv)(A)(2)) of the Plan in (i) a single lump sum payment,
(ii) in five (5) annual installments, (iii) in ten (10) annual installments, and
(iv) in fifteen (15) annual installments, commencing on the first business day
of the seventh (7th) calendar month following the date on which he ceases, by
reason of death or otherwise, to be an employee or a director, provided that in
the event that it is not administratively feasible to make the payment on such
date, payment shall be made no later than thirty days following such date.

The amount of each payment shall be the amount credited to such account
multiplied by a factor, the numerator of which is one (1) and the denominator of
which is the number of installments remaining to be paid. If the aggregate
number of shares credited to a Common Stock Account shall not be divisible into
whole shares by the applicable number of installments, each installment except
the last shall consist of the nearest number of whole shares into which such
aggregate number of shares shall be divisible by the applicable number of
installments. The last installment shall consist of the total amount of whole
shares of remaining Deferred Stock credited to such account and any fractional
share shall be paid in cash. Persons who receive their first Deferred Stock or
Deferred Cash Award shall make a one time payment election prior to the receipt
of such Award and this payment election shall apply to all future Deferred Stock
and Cash Awards under the Plan. If the Grantee fails to make a payment election,
the respective Award will be paid in five (5) annual installments. Any recipient
of such an Award may change his payment election up until the day that is six
(6) months before the date of his termination or retirement as an employee or
director, provided however, any change in payment form will result in the
commencement date of the payment, or payments, being delayed for a period of
five (5) years from the original commencement date. Any changes made during the
six (6) month period preceding termination or retirement will be ignored. For
purposes of this Section 6(i)(iv)(A(2)) of the Plan, installments under the
installment payment forms shall be designated as a single payment.

B. In case of the death of an employee after the commencement of payments to him
in respect of his Common Stock Account or Deferred Cash Account, as the case may
be, the then remaining unpaid portion thereof shall continue to be paid in
installments, at such times and in such manner as if he were living, to his
Beneficiary.

C. For Awards that were vested on or before December 31, 2004, with respect to
the total amount in a Common Stock Account or Deferred Cash Account, as the case
may be, or the then remaining unpaid portion thereof, which shall be payable to
any person who shall no longer be an employee of the Company or one of its
Subsidiaries or Affiliates or to the Beneficiary of any such person, the
Committee shall possess absolute discretion to accelerate the time of payment of
such total amount or remaining unpaid portion, in whole or in part, as the case
may be. In addition and for Awards that were vested on or before December 31,
2004, the Committee shall possess absolute discretion to accelerate to any
extent such total amount or remaining unpaid portion, even while a person
remains an employee, if there occurs financial hardship or any other event which
the Committee deems, in its absolute discretion, to constitute an extraordinary
circumstance. As it relates to Awards granted on or after January 1, 2005, and
Awards that were granted before, but not vested as of December 31, 2004, the
Committee shall possess absolute discretion to accelerate to any extent such
total amount or remaining unpaid portion, even while a person remains an
employee, only if there occurs an Unforeseeable Financial Emergency.

(v) By notice to the Committee at least 15 days in advance of the commencement
of any calendar quarter with respect to which directors’ retainer fees are paid,
but in no event later than the last day of the preceding calendar quarter, as
long as the Committee approves such election at its next regularly scheduled
meeting, any Non-Employee Director of the Company may elect to receive Deferred
Stock Awards in lieu of retainer fees for serving on the Board. The amount of
each such Deferred Stock Award shall be determined by dividing the amount of the
fee that would have been paid but for the election by such director to receive a
Deferred Stock Award by the Fair Market Value of a share of Stock on the last
day of the period with respect to which



--------------------------------------------------------------------------------

such retainer would have been paid and rounding the result to the nearest whole
share. Any election by a director pursuant to this provision shall remain in
place until the commencement of the annual retainer period after such director
gives notice to the Committee that he or she elects to receive future retainer
fees in cash.

(j) Other Stock- or Cash-Based Awards. The Committee is authorized to grant to
Grantees Other Stock-Based Awards or Other Cash-Based Awards as an element of or
supplement to any other Award under the Plan or in addition to, or in lieu of,
any other Award under the Plan, as deemed by the Committee to be consistent with
the purposes of the Plan. Such Awards may be granted with value and payment
contingent upon performance of the Company or any other factors designated by
the Committee, or valued by reference to the performance of specified
Subsidiaries or Affiliates. Without limiting the generality of the foregoing,
other Cash Based Awards may be granted as annual bonus, as multi-year
performance cash awards, or otherwise. The Committee shall determine the terms
and conditions of such Awards at the date of grant or thereafter.

6A. Special Restrictions on Awards to Officers.

Subject to Sections 6A(i) and 6A(k) of the Plan, this Section 6A of the Plan
applies to all Awards to “Officers”; provided that this Section 6A of the Plan
applies to Options, SARs and Limited SARs only to the extent specifically stated
in this Section. For purposes of this Section 6A of the Plan, an “Officer” is
any employee who would be treated at the time an Award is granted as an officer
of the Company pursuant to the executive compensation disclosure rules under the
Exchange Act. Notwithstanding the foregoing, the provisions of the Plan
disregarded under Section 6A(a) of the Plan shall be reinstated and fully
applicable to all Awards granted to Officers pursuant to this Section 6A of the
Plan to the extent that, as of the end of the calendar year following the year
in which the Award is granted, they are not “covered employees” within the
meaning of Section 162(m)(3) of the Code.

(a) Intent. Awards subject to this Section 6A of the Plan are intended to
qualify as performance-based compensation as described in Section 162(m)(4)(C)
of the Code and the regulations promulgated thereunder. This Section 6A of the
Plan shall be interpreted consistently with such intent and any provisions of
the Plan inconsistent therewith shall not apply to any Awards subject to this
Section 6A of the Plan. Without limiting the generality of the foregoing, the
Committee shall have no discretion to increase the value of any Awards subject
to this Section 6A of the Plan. Notwithstanding the foregoing, Awards granted
hereunder shall be subject to such other provisions of the Plan (as modified by
this Section 6A of the Plan) as may be determined by the Committee.

(b) Maximum Awards. The maximum Awards (other than Options, SARs and Limited
SARs) that may be granted to any Officer pursuant to this Section 6A of the Plan
on account of any calendar year shall not exceed the greater of (i) five hundred
percent (500%) of the Officer’s base salary for that year or (ii) $5,000,000.
Awards shall be considered to be on account of the calendar year in which the
relevant performance periods terminate. Awards granted pursuant to Section 6A(i)
of the Plan shall not be taken into account in applying the foregoing limit. The
maximum number of shares of Stock subject to an Option, SAR or Limited SAR that
may be granted hereunder to an Officer during any ten-year period is set forth
in Section 6(b)(v) of the Plan.

(c) Designation of Performance Goals. The Committee shall establish specific
objective targets, schedules, thresholds or goals (“Performance Goals”) for each
Award subject to this Section 6A of the Plan; provided that, at the time of the
grant of any Award, the achievement of the Performance Goal shall be
substantially uncertain. The Performance Goals designated by the Committee shall
be determined based upon one or more of the business criteria set forth in
Exhibit A hereto (“Performance Measures”). To the extent applicable, the
Committee may specify a Performance Measure in relation to total Company
performance or in relation to the performance of identifiable business unit(s)
of the Company. A Performance Goal may be expressed in any form as the Committee
may determine including, but not limited to: (1) percentage growth, (2) absolute
growth, (3) cumulative growth, (4) performance in relation to an index,
(5) performance in relation to peer company performance, (6) a designated
absolute amount and (7) per share of Stock outstanding. The Performance Goals so
established may exclude the effects of certain events or categories of events
specifically identified by the Committee. Nothing shall preclude the Committee
from designating different Performance Measures and Performance Goals for Awards
granted to different Officers in the same performance period.

(d) Performance Goal Modifications. To the degree consistent with Section 162(m)
of the Code (or any successor section thereto), the Committee may adjust, modify
or amend a Performance Measure, either in establishing the measure or in
determining the extent to which any Performance Measure has been achieved. In
particular, the Committee shall have the authority to make equitable adjustments
in the criteria where necessary (i) in response to changes in applicable laws or
regulations, (ii) to account for items of gain, loss, or expense that are
related to the disposal (or acquisition) of a business or change in accounting
principles that was not anticipated at the time an award was made, (iii) to
account for the cumulative effect of any accounting changes, (iv) to account for
unusual or non-recurring transactions that were not anticipated at the time an
award was made, and (v) to reflect other unusual, nonrecurring, or unexpected
items similar in nature to the foregoing as determined in good faith by the
Committee consistent with the principles set forth in section 162(m) of the Code
and the regulations thereunder. Such adjustments may be made with respect to the
performance of any subsidiary, affiliate, business or operating unit, as
applicable, shall be made in a consistent manner from year to year, and shall be
made in accordance with the objectives of the Plan and the requirements of
Section 162(m) of the Code.

(e) Determination of Awards. The Committee shall have discretion to structure
the types of Awards granted to Officers. Such Awards may be either Awards having
a performance period of one year or less (such as, for example, an annual bonus
plan providing for a cash or a Stock bonus) or Awards which vest over longer
periods (such as, for example, a Performance Stock Award or Performance Cash
Award which might vest after a period of two or more years). No later than 90
days after the commencement of



--------------------------------------------------------------------------------

a performance period (but, in any event, within the first 25% of such
performance period, if earlier), the Committee shall designate or approve as to
the Awards relating to such period, (i) the Officers who will be Grantees, if
any, (ii) the types of Awards (which will be selected from the types of Awards
permitted under Section 6 of the Plan), (iii) the Performance Measures
applicable to each Award, (iv) if there is more than one Performance Measure
applicable to a single Award, the weighting, or other role, of the Performance
Measures in determining the Award, (v) the Performance Goals and payout matrix
or formula for each Performance Measure, (vi) the performance period or periods,
(vii) the target Award or Awards for each Grantee, (viii) the extent to which,
and the circumstances under which, the Award may pay out at greater than, or
less than, target levels, and (ix) to the extent required under Code
Section 162(m), the maximum dollar amount a Grantee may earn with respect to a
performance period.

(f) Payment of Awards. Subject to Section 7 of the Plan (“Change in Control
Provisions”), an Award subject to this Section 6A of the Plan shall vest only to
the extent that the applicable Performance Goal or Goals, if any, have been
attained. As a condition to the vesting of any Award, the Committee shall first
certify, by resolution of the Committee, that the applicable Performance Goal or
Goals have been attained and the other applicable Plan provisions have been
satisfied. Following the end of a performance period, the Committee shall
determine the amount of each Award that vests for each Grantee by:

(1) Comparing actual performance for each Performance Measure against the payout
matrix approved for such period,

(2) Multiplying the payout percentage from the payout matrix for each
Performance Measure by the appropriate weighting factor, if applicable, and

(3) Summing the applicable weighted payout percentages and multiplying their
overall payout percentage by the Grantee’s Award

Notwithstanding anything contained in this Plan to the contrary (but provided
that the right to do so is specifically retained in the applicable Award
Agreement), the Committee in its sole discretion may reduce any Award to any
Grantee to any amount, including zero, prior to the certification by resolution
of the Committee of the amount of such Award. The amount of an Award that vests
for a calendar year or other performance period shall be determined as soon as
practicable after such period and shall be paid no later than 75 days following
the end of such year or other period.

(g) Grants of Options and SARs. The Committee may grant Options, SARs and
Limited SARs the vesting of which is not contingent upon the attainment of any
Performance Goal or Goals. Except as provided in Section 6A(i) of the Plan, but
subject to Section 6(e) of the Plan, the exercise or grant price, as applicable,
of each share of Stock subject to such Options, SARs and Limited SARs shall not
be less than the Fair Market Value of one share of Stock on the date of grant.

(h) Deferred Payments. The Committee, in its discretion, may elect to defer
payment of any Award until such date before or after retirement as a Grantee may
request upon such terms and conditions as may be approved or established by the
Committee in its sole judgment. Such terms may include the payment of Interest
or Dividend Equivalents on deferred amounts. For Awards granted on or after
January 1, 2005, and Awards that were granted before, but not vested as of
December 31, 2004, the deferral requested by the Grantee must be made in
compliance with the provisions of 409A of the Code.

(i) Non-Performance-Based Compensation. Notwithstanding anything contained in
this Section 6A of the Plan, the Committee may grant Awards to Officers that are
not subject to this Section 6A of the Plan. All Awards granted by the Committee
shall indicate whether or not they are subject to this Section 6A of the Plan.

(j) Valuation. Whenever in this Section 6A of the Plan there is a reference to a
maximum dollar value of a stock-based Award (including but not limited to a
Restricted Stock, Restricted Stock Unit, a Deferred Stock Award or other
Stock-Based Award), the dollar value is determined as of the date of the grant
of the Award and not as of the date of vesting. If one type of Award is
substituted for another (such as, for example, a Deferred Stock Award being
substituted for a Restricted Stock Award or for an Award of Restricted Stock
Units, where each Award is based upon the same number of shares of Common
Stock), the value of the substitute Award for this purpose is the same as the
Award for which it is substituted. Whenever in this Section 6A there is a
reference to a maximum dollar value of an Award, Dividend Equivalents and
Interest Equivalents (other than free-standing Dividend Equivalents and Interest
Equivalents) shall not be counted in determining such maximum amount.

(k) Grant-by-Grant Determination. The Committee may grant Awards a portion of
which satisfy the provisions of this Section 6A of the Plan and a portion of
which do not. In such a case, the Award shall be deemed to be the grant of two
Awards, one subject to this Section 6A of the Plan and the other granted
pursuant to Section 6A(i) of the Plan.

(l) Substitute Awards. Subject to Section 6(d), the Committee may establish
procedures under which one Award is substituted for an equivalent Award of a
different type; such as a Deferred Stock Award being substituted for an Award of
an equivalent number of shares of Restricted Stock. Nothing contained in this
Section 6A of the Plan requires the substitute Award to be subject to
Performance Goals in addition to the Performance Goals of the Award for which it
was substituted.



--------------------------------------------------------------------------------

7. Change in Control Provisions. In the event of a Change in Control:

(a) Any Award granted on or before December 31, 2011 carrying a right to
exercise that was not previously exercisable and vested shall become fully
exercisable and vested; and

(b) The restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any other Award granted under the Plan on or before
December 31, 2011 shall lapse and such Awards shall be deemed fully vested, and
any performance conditions imposed with respect to such Awards shall be deemed
to be fully achieved.

(c) For any Award granted on or after January 1, 2012 and prior to such Change
in Control event, the following shall apply:

(i) If the Grantee’s employment or independent contractor relationship with the
Company or a Subsidiary or an Affiliate (or a company or a parent or subsidiary
company of such company issuing or assuming the Award in which Section 424(a) of
the Code applies) is terminated within two (2) years after the Change in Control
event and unless otherwise stated in the Award Agreement, provided the
termination is by such entity other than for Cause, or by the Grantee other than
for Good Reason: (A) Any Award carrying a right to exercise that was not
previously exercisable and vested shall become fully exercisable and vested; and
(B) The restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested, and any performance conditions imposed
with respect to such Awards shall be deemed to be fully achieved.

(ii) Unless otherwise provided in the agreement for the transaction constituting
the Change in Control event, if the Company stock is no longer publicly traded
at the time the Grantee becomes vested in the Award: (1) Options or SAR’s
included in the Award shall confer upon the Grantee a right to receive with
respect to each share subject thereto, cash in an amount equal to the excess of
(a) the Change in Control Price over (b) the exercise price of the Award; and
(2) a stock based Award shall confer upon the Grantee a right to receive with
respect to each share subject thereto, cash equal to the Change in Control
Price.

(c) The provisions of this Section 7 shall not apply to any Award made under
this Plan which (i) will be paid based on the achievement of annual performance
targets and (ii) which is awarded as part of the recipient’s annual target bonus
under the incentive compensation plan.

8. Non-Employee Director Options.

Notwithstanding any of the other provisions of the Plan to the contrary, the
provisions of this Section 8 of the Plan shall apply only to grants of Options
to Non-Employee Directors. Except as set forth in this Section 8 of the Plan,
the other provisions of the Plan shall apply to grants of Options to
Non-Employee Directors to the extent not inconsistent with this Section.

(a) General. Non-Employee Directors shall receive NQSOs in accordance with this
Section 8 of the Plan and may not be granted Stock Appreciation Rights or
Incentive Stock Options under this Plan. The purchase price per share of Stock
purchasable under Options granted to Non-Employee Directors shall be the Fair
Market Value of a Share on the date of grant. No Agreement with any Non-Employee
Director may alter the provisions of this Section and no Option granted to a
Non-Employee Director may be subject to a discretionary acceleration of
exercisability.

(b) Grants to New Non-Employee Directors. Each Non-Employee Director who is
elected to the Board, on or before January 1, 2006, for the first time will, at
the time such director is elected and duly qualified, be granted automatically,
without action by the Committee, an Option to purchase (i) for Options granted
prior to July 23, 1996, 1,500 shares of Stock and (ii) for Options granted on or
after July 23, 1996, 4,500 shares of stock.

(c) Grants to Continuing Directors. On the date of each annual meeting of
stockholders (in addition to any grant made under subsection (b) of this
Section 8 of the Plan on such date) prior to January 1, 2006, each continuing
Non-Employee Director will be granted automatically, without action by the
Committee, an Option to purchase (i) for Options granted prior to July 23, 1996,
1,500 shares of Stock and (ii) for Options granted on or after July 23, 1996,
4,500 shares of stock.

(d) Vesting. As it relates to Options granted on or before January 1, 2006, each
Option shall be exercisable as to 33-1/3 percent of the Stock covered by the
Option on the first anniversary of the date the Option is granted and as to an
additional 33-1/3 percent of the Stock covered by the Option on each of the
following two anniversaries of such date of grant; provided, however , that each
Option shall be immediately exercisable in full upon a Change in Control. To the
extent not exercised, installments shall accumulate and be exercisable, in whole
or in part, at any time after becoming exercisable, but not later than the date
the Option expires. Section 6(b) of the Plan hereof shall not apply to Options
granted to Non-Employee Directors.

(e) Duration. Subject to the three clauses below, each Option granted to a
Non-Employee Director shall be for a term of 10 years. The Committee may not
provide for an extended exercise period beyond the periods set forth in this
Section 8(e) of the Plan.

(i) Options granted to any Non-Employee Director prior to April 11, 2002 shall
expire upon the cessation of such Non-Employee Director’s membership on the
Board for any reason, except that, as to any portion of such an Option which
shall be exercisable upon the date of such cessation, such Option may be
exercised as to such portion until the earlier of (i) three years from the date
of such cessation of Board membership, or (ii) expiration of the term of such
Option.

(ii) Except as set forth in Section 8(e)(iii) of the Plan, Options granted to
any Non-Employee Director on or after April 11, 2002 and prior to January 1,
2006 shall expire upon the cessation of such Non-Employee Director’s membership
on the Board for any reason, except that, as to any portion of such an Option
which shall be exercisable upon the date of such cessation, such Option may be
exercised as to such portion until the earlier of (i) one year from the date of
such cessation of Board membership, or (ii) expiration of the term of such
Option.



--------------------------------------------------------------------------------

(iii) Upon the cessation of a Non-Employee Director’s membership on the Board as
a result of the Non-Employee Director’s death or Disability or if such cessation
occurs after the Non-Employee Director has served on the Board for five years or
more, Options granted to such Non-Employee Director on or after April 11, 2002
and prior to January 1, 2006 and at least eight months prior to such cessation
shall be exercisable by such director (or by any person who acquires the right
to exercise such option as a result of such director’s death) until the earlier
of (i) five years from the date of such cessation of Board membership (subject
to the installment vesting provisions of Section 8(d) of the Plan), or
(ii) expiration of the term of such Option, to the extent of the total number of
shares subject to the grant.

(f) Options Granted on or after January 1, 2006. All Options granted on or after
January 1, 2006, to non-Employee Directors shall be for such amounts and subject
to such terms as shall be determined by the Board or the Committee, to the
extent such authority is delegated to the Committee by the Board.

9. Non-Employee Director Restricted Stock.

Notwithstanding any of the other provisions of the Plan to the contrary, the
provisions of this Section 9 of the Plan shall apply only to grants of
Restricted Stock to Non-Employee Directors (“Director’s Restricted Stock”).
Except as set forth in this Section 9 of the Plan, the other provisions of the
Plan shall apply to grants of Director’s Restricted Stock, to the extent not
inconsistent with this Section 9 of the Plan.

(a) General. Non-Employee Directors will receive Director’s Restricted Stock in
accordance with this Section 9 of the Plan. No agreement with any Non-Employee
Director may alter the provisions of this Section and no Director’s Restricted
Stock may be subject to a discretionary acceleration of vesting. Each person who
was a Non-Employee Director prior to the 1994 Annual Meeting of Stockholders was
granted 2,500 shares of Director’s Restricted Stock.

(b) Grants to New Non-Employee Directors. (i) Each Non-Employee Director who, on
or after the 1994 Annual Meeting of Stockholders and prior to January 1, 2006,
was elected to the Board for the first time, was, at the time such Director was
duly elected and qualified, granted automatically, without action by the
Committee, a number of shares of Director’s Restricted Stock equal to the lesser
of (x) 2,500 shares (7,500 shares on or after July 23, 1996) or (y) the nearest
number of whole shares determined by multiplying 2,500 (7,500 on or after
July 23, 1996) by a fraction, the numerator of which is the initial Fair Market
Value of the Stock determined under the formula utilized for initial grants of
NQSQs to Non-Employee Directors in February 1994 (such initial Fair Market Value
being $15.375 per share or, on or after July 23, 1996, $5.125 per share), and
the denominator of which is the Fair Market Value of the Stock on the date on
which such Director is duly elected and qualified.

(c) Grants to Non-Employee Directors on or after January 1, 2006. All grants of
Restricted Stock after December 31, 2005 to non-Employee Directors shall be for
such amounts and subject to such terms as shall be determined by the Board or
the Committee, to the extent such authority is delegated to the Committee by the
Board.

(d) Vesting.

(i) For Awards granted on or before December 31, 2005, each Award of Director’s
Restricted Stock shall become non-forfeitable as to twenty percent of the Stock
covered by the Award on the first anniversary date of the Award and as to an
additional twenty percent of the Stock on each of the following four anniversary
dates of the Award; provided that each Award shall be immediately
non-forfeitable in full upon a Change in Control. If a Non-Employee Director’s
service on the Board terminates prior to the Award becoming entirely
non-forfeitable, any portion of the Award which then remains forfeitable shall
revert to the Company, except that if the Non-Employee Director’s service
terminates by reason of death or Disability, any 20 percent installment with
respect to which such Non-Employee Director shall have begun (but not completed)
the requisite annual service shall become, as to such installment, also entirely
nonforfeitable.

(ii) A Non-Employee Director may, on or prior to December 31, 1995 (or in the
case of a Non-Employee Director who first becomes a Director after December 31,
1995, within thirty days after becoming a Director), as to his forfeitable
shares of Director’s Restricted Stock elect that such shares shall become
nonforfeitable on January 1 following the year in which he attains his 70th
birthday, but not earlier than the date upon which such shares become
nonforfeitable under subparagraph (i) of this paragraph (d) or later than the
date of a Change in Control. During such additional period, if any, that such
shares are forfeitable under this subparagraph (ii), the shares shall be
forfeited if such Non-Employee Director resigns from the Board of Directors or
refuses to stand for re-election to the Board of Directors, unless:

(A) Such resignation or refusal results from the Disability or death of the
Non-Employee Director; or

(B) Such Non-Employee Director furnishes to the Board of Directors an opinion of
counsel, reasonably satisfactory to a majority of the remaining members, to the
effect that continued membership on the Board will result in such Non-Employee
Director having a conflict of interest or suffering some other significant legal
liability; or

(C) Such resignation or refusal is approved or requested by a majority of the
remaining members of the Board of Directors or by stockholders owning a majority
of the voting stock of the Company.



--------------------------------------------------------------------------------

During such additional period, if any, that such shares are forfeitable under
this Section 9(d)(ii) of the Plan, if there occurs an event described subsection
A., B. or C. of this Section 9(d)(ii) of the Plan, the shares shall become
nonforfeitable on the date that the Non-Employee Director ceases to be a member
of the Board of Directors.

Any such election to defer vesting shall be made in writing addressed to the
Secretary of the Committee, and shall be irrevocable when received.

(e) Dividends; Voting. Except as set forth in this Section 9 of the Plan, a
Director granted Director’s Restricted Stock shall have all of the rights of a
stockholder including, without limitation, the right to vote Restricted Stock
and the right to receive dividends thereon.

(f) The Director’s Restricted Stock shall be subject to the following provisions
prior to becoming non-forfeitable:

(i) The Stock may not be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed of; and neither the right to receive Stock nor any interest
therein under the Plan may be assigned, and any attempted assignment shall be
void.

(ii) The Stock certificates shall, at the option of the Company, either (x) be
held by the Company together with stock powers endorsed by the Director in
blank, or (y) bear an appropriate restrictive legend and be subject to
appropriate “stop transfer” orders, or (z) both.

(iii) Any additional Stock or other securities or property (other than cash
dividends) that may be issued with respect to Director’s Stock as a result of
any stock dividend, stock split, reorganization, recapitalization, merger,
consolidation, split-up, combination of shares or other event, shall be subject
to the restrictions and other terms and conditions of the Plan.

10. General Provisions.

(a) Compliance with Local and Exchange Requirements. The Plan, the granting and
exercising of Awards, and the other obligations of the Company under the Plan
and any Award Agreement, promissory note or other agreement shall be subject to
all applicable federal, state and foreign laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Stock under
any Award until completion of such stock exchange listing or registration or
qualification of such Stock or other required action under any state, federal or
foreign law, rule or regulation as the Company may consider appropriate, and may
require any Grantee to make such representations and furnish such information as
it may consider appropriate in connection with the issuance or delivery of Stock
in compliance with applicable laws, rules and regulations.

(b) Nontransferability. Except as may be specifically provided to the contrary
in any Award Agreement, Awards shall not be transferable by a Grantee except by
will or the laws of descent and distribution or pursuant to a qualified domestic
relations order as defined under the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder, and shall be
exercisable during the lifetime of a Grantee only by such Grantee or his
guardian or legal representative.

(c) No Right to Continued Employment, etc. Nothing in the Plan or in any Award
granted or any Award Agreement, or other agreement entered into pursuant hereto
shall confer upon any Grantee the right to continue in the employ of or to
continue as an independent contractor, or director of the Company, any
subsidiary or any Affiliate or to be entitled to any remuneration or benefits
not set forth in the Plan or such Award Agreement, or other agreement or to
interfere with or limit in any way the right of the Company or any such
Subsidiary or Affiliate or the stockholders to terminate such Grantee’s
employment, directorship or independent contractor relationship.

(d) Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other actions as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority shall include authority to withhold or receive Stock or other
property and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations.

                 (e) Amendment and Termination of the Plan. The Board may at any
time and from time to time alter, amend, suspend, or terminate the Plan in whole
or in part; provided that , without stockholder approval, no amendment shall be
made (A) to change Section 4 of the Plan which defines the persons eligible to
receive Awards, (B) to increase the number of shares available for issuance
pursuant to the Plan (other than pursuant to the anti-dilution provisions set
forth in Section 5 of the Plan), (C) to increase the number of shares issuable
under Sections 6(e), 6(f), 6(g) and 6(j) of the Plan, (D) to change the
provisions limiting repricing or substitution of options in Section 6(d) of the
Plan, (E) to extend the 10 year maximum term of Options or SARs issued under the
Plan set forth in Section 6(b)(iii) and Section 6(c)(iii) of the Plan, (F) to
create additional kinds of awards under the Plan not already contemplated by the
Plan or (vii) to change this Section 10(e) of the Plan. Additionally, no
amendment shall affect adversely any of the rights of any Grantee, without such
Grantee’s consent, under any Award theretofore granted under the Plan. Nothing
in this Section 10(e) of the Plan shall limit the provisions of Section 10(i) of
the Plan.

(f) No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, a
Grantee or a transferee of an Award shall have no rights as a stockholder with
respect to any shares covered by the Award until the date of the issuance of a
stock certificate to him for such shares.



--------------------------------------------------------------------------------

(g) Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.

(h) No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.

(i) Not Exclusive. The Awards granted under this Plan are not intended to be
exclusive and, accordingly, the Board may adopt, or permit the adoption of,
other compensation and/or benefit plans or arrangements of any type whatsoever,
including but not limited to plans or arrangements that provide for compensation
in the same form as, or in form similar or dissimilar to, types of compensation
available under this Plan.

(j) Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.

(k) Effective Date. The Plan has been approved by stockholders. Amendments to
the Plan effected at the January 21, 2003 meeting of the Board shall take effect
upon their adoption by the Board (the “Effective Date”), but the amendments to
this Plan (and any Awards made on or after such date and prior to the
stockholder approval mentioned herein), shall be subject to the approval of such
amendments by a majority of the votes cast on the proposal seeking such
approval, provided that the total vote cast on the proposal represents over 50%
in interest of all securities entitled to vote on the proposal, which approval
must occur within twelve months of the Effective Date; provided that Awards
which could have been made under the Plan as previously in effect shall not be
affected by the lack of stockholder approval of the amendments. In the absence
of such approval, except as so provided above, such Awards shall be null and
void.



--------------------------------------------------------------------------------

EXHIBIT A TO 1993 STOCK AWARD AND INCENTIVE PLAN,

PERFORMANCE MEASURES

(i) “Cash Flow” shall mean the consolidated increase (reduced by any decrease)
in cash, cash equivalents and related marketable securities of the Company, as
set forth in the Company’s audited financial statements for a year or other
period, adjusted to offset the effects of financing activity, cash dividends to
common stockholders and purchases of treasury stock.

(ii) “Debt to Capital Ratio” shall mean Debt divided by Capital. “Debt” shall
mean the sum of short term debt, the current portion of long term debt and long
term debt, all as reported in or determined from a balance sheet at the end of a
year or other period. “Capital” shall mean the sum of (i) short term debt,
(ii) long term debt, (iii) current portion of long term debt, (iv) total
minority interest and (v) stockholders’ equity, all as reported in or determined
from a balance sheet disclosed in Cytec’s corporate public filings.

(iii) “EBIT” shall mean, (i) in the case of the Company, the consolidated
earnings before interest and taxes of the Company as set forth in Company’s
audited financial statements for such year or other period or (ii) in the case
of a business unit of the Company, the earnings before interest and taxes of
such business unit, for such year or other period, determined on a basis
consistent with the accounting principles used in determining EBIT in the
Company’s audited financial statements.

(iv) “EPS” shall mean the consolidated fully-diluted earnings per share of the
Company, as set forth in the Company’s audited financial statements for such
year or other period. “Adjusted EPS” shall mean EPS adjusted by excluding
special items such as restructuring and asset impairments, among other items,
which are disclosed as special items in the Company’s quarterly earnings
releases.

(v) “EVA” shall mean economic value added, calculated as NOPAT less a capital
charge as follows: the weighted average cost per dollar of Capital for the year
or other period times the amount of Capital invested statements for such year or
other period.

(vi) “Free Cash Flow” shall mean cash flow from operations less capital
expenditures and cash dividends as the items are disclosed in the corporate
public filings.

(vii) “Market Value” shall mean the Fair Market Value of a share of Stock, as
determined under clause (i), (ii) or (iii) as applicable, of the second sentence
of Section 2(r) of the Plan.

(viii) “Net Earnings” shall mean the consolidated net earnings available to
common stockholders, as set forth in the Company’s financial statements for such
year or other period.

(ix) “Net Working Capital” shall mean the number of days of trade receivables
outstanding plus the number of days inventory supply on hand less the number of
days of trade payables outstanding.

(x) “New Product Introduction” shall mean the sales of new products as
periodically defined and approved by executive leadership for a given product
line or department during a designated period.

(xi) “NOPAT” shall mean net Operating Profit after tax plus equity in net
earnings of associated companies, as set forth in the Company’s financial
statements for such year or other period.

(xii) “Operating Profit” shall mean operating profit before any special charges
or gains as reported in a statement of income or statement of operations for a
year or other period.

(xiii) “Patent Index” shall mean the sales income of patented products divided
by the sales income of all products for a given product line or department
during a designated period.

(xiv) “Quality Index” shall mean the marginal income percentage of new products
as defined by the business minus the marginal income percentage of old products
as defined by the business for a given product line or department during a
designated period.

(xv) “Return on Capital” shall mean NOPAT divided by average Capital for the
year or other period.

(xvi) “Return on Equity” shall mean either Net Earnings or Cash Flow, as
designated by the Committee, divided by average Stockholders’ Equity for the
year or other period.

(xvii) “Return on Invested Capital” shall mean NOPAT for a given year divided by
the two year average of Debt plus stockholders equity as disclosed in Cytec’s
corporate public filings.

(xviii) “RONA” shall mean the return on net assets for a year or other period,
which is calculated as (i) Net Earnings minus financing charges divided by
(ii) net assets. Net assets means total assets minus nonfinancial liabilities.

(xix) “Sales” shall mean net sales as reported in a statement of income or
statement of operations for a year or other period.

(xx) “SG & A” shall mean selling, general and administrative costs as reported
in a statement of income or statement of operations for a year or other period.



--------------------------------------------------------------------------------

(xxi) “Tax Rate” shall mean the Company’s effective tax rate, as set forth in
the Company’s audited financial statements for such year or other period.

(xxii) “Total Return” shall mean the percent increase over a year or other
period in the value of an investor’s holdings in the Company’s Stock assuming
reinvestment of dividends.

(xxiii) “Total Shareholder Return” shall mean the change in share price as
adjusted for any stock split during a specified period plus any dividends paid
during that same period divided by the share price at the beginning of the
period.

(xxiv) “Vitality Index” shall mean the sales of new products as defined by the
business divided by the sales of all products for a given product line or
department during a designated period.

In computing the foregoing Performance Measure with respect to any Award, there
shall be disregarded the impact of any accounting change mandated by Generally
Accepted Accounting Principles which becomes mandated and is implemented after
the related Performance Goal is established.